Case 8:17-cv-02474-MSS-TGW Document 19 Filed 02/08/21 Page 1 of 39 PageID 171




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

 JOSHUA ROSA,

        Petitioner,

 v.                                               Case No. 8:17-cv-2474-T-35TGW

 SECRETARY, DEPARTMENT
 OF CORRECTIONS,

       Respondent.
 _______________________________/

                                         ORDER

        Before the Court is Rosa’s petition for the writ of habeas corpus under 28 U.S.C.

 § 2254 challenging his state court conviction for first-degree murder. After reviewing the

 petition and supporting memorandum (Docs. 1 and 2), the amended response and appendix

 (Docs. 13 and 15), and the reply (Doc. 16), it is ORDERED that the petition is DENIED.

                            PROCEDURAL BACKGROUND

        A jury found Rosa guilty of first-degree felony murder and the state court sentenced

 Rosa to life in prison. (Doc. 15, Ex. 1 at 121, 159) The state appellate court affirmed in a

 written opinion and the state supreme court denied discretionary review. Rosa v. State, 97

 So. 3d 824 (Fla. 2012); Rosa v. State, 58 So. 3d 900 (Fla. 2d DCA 2011). The post-conviction

 court denied relief after an evidentiary hearing (Doc. 15, Ex. 10 at 112–25 and Ex. 13 at

 307–13) and the state appellate court affirmed. (Doc. 15, Ex. 17) Rosa’s timely federal

 petition followed.




                                              1
Case 8:17-cv-02474-MSS-TGW Document 19 Filed 02/08/21 Page 2 of 39 PageID 172




                                                 FACTS 1

        Rosa, a 19 year-old, lived across the street from Stephen Tomlinson, a 13 year-old.

 On December 8, 2005 in the afternoon, Rosa’s mother saw Rosa and Tomlinson outside

 together. Another witness saw Tomlinson ride his bicycle in the direction of a nearby park

 and Rosa follow about five minutes later with a big flashlight.

        Shortly after, Kevin Whitely and Fabian Flis saw Rosa walk out of a wooded area at

 the park shining the flashlight. Rosa told Whitely that “a kid back there is possibly dead,

 possibly hurt,” and asked Whitely if he had a mobile telephone. Rosa ran across the street

 to ask a neighbor for help. Rosa returned to the woods with Whitely. Whitely saw

 Tomlinson’s body lying several feet away from his bicycle.

        Blood ran from Tomlinson’s nose and mouth and his jeans were pulled down around

 his ankles. Whitely tried to pick Tomlinson up but was unable to do so and instead checked

 his vital signs. Rosa held the back of Tomlinson’s head while Whitely checked to see if

 Tomlinson’s pupils were dilated. When police arrived, Rosa pulled out a pair of white gloves

 from his pocket and showed them to Whitely. Rosa had a pair of fingernail clippers in the

 same pocket.

        Rosa had fresh scratches on his armpit, forearm, and bicep and blood on his hands,

 pants, shoes, and white gloves. DNA from these bloodstains matched Tomlinson’s DNA.

 DNA from the fingernail clippers matched Rosa’s DNA and Tomlinson’s DNA. DNA from

 fingernail clippings from Tomlinson’s left hand also matched Tomlinson’s DNA and a

 foreign profile. Police further examined the fingernail clippings with YSTR DNA testing —

 a type of testing that relies on male DNA. An analyst could not exclude Rosa or any of his


        1
            The factual summary is derived from the briefs on direct appeal and trial transcripts.

                                                     2
Case 8:17-cv-02474-MSS-TGW Document 19 Filed 02/08/21 Page 3 of 39 PageID 173




 male relatives as a contributor to the DNA from the fingernail clippings. A medical

 examiner observed injuries to Tomlinson’s neck and opined that the cause of his death was

 asphyxia due to strangulation. The injuries were consistent with strangulation by hands.

 The examiner identified injuries to other parts of Tomlinson’s body inflicted before death.

        For the defense, Rosa’s mother and another witness testified that Rosa regularly used

 the white gloves at church services. A forensic pathologist testified that Tomlinson’s injuries

 were consistent with strangulation by a forearm and indicated that two or more assailants

 were involved.

        Based on this evidence, the jury found Rosa guilty of felony murder and concluded

 that he killed Tomlinson while committing or attempting to commit aggravated child abuse.

 (Doc. 15, Ex. 1 at 121)

                                STANDARDS OF REVIEW

 AEDPA

        Because Rosa filed his federal petition after the enactment of the Antiterrorism and

 Effective Death Penalty Act, AEDPA governs his claims. Lindh v. Murphy, 521 U.S. 320,

 327 (1997). AEDPA amended 28 U.S.C. § 2254(d) to require:

               An application for a writ of habeas corpus on behalf of a person
               in custody pursuant to the judgment of a State court shall not
               be granted with respect to any claim that was adjudicated on
               the merits in State court proceedings unless the adjudication of
               the claim —

                      (1)     resulted in a decision that was contrary to,
                              or involved an unreasonable application
                              of, clearly established Federal law, as
                              determined by the Supreme Court of the
                              United States; or

                      (2)     resulted in a decision that was based on an
                              unreasonable determination of the facts in

                                               3
Case 8:17-cv-02474-MSS-TGW Document 19 Filed 02/08/21 Page 4 of 39 PageID 174




                              light of the evidence presented in the State
                              court proceeding.

        A decision is “contrary to” clearly established federal law “if the state court arrives

 at a conclusion opposite to that reached by [the U.S. Supreme Court] on a question of law

 or if the state court decides a case differently than [the U.S. Supreme Court] has on a set of

 materially indistinguishable facts.” Williams v. Taylor, 529 U.S. 362, 412–13 (2000). A

 decision involves an unreasonable application of clearly established federal law “if the state

 court identifies the correct governing legal principle from [the U.S. Supreme Court’s]

 decisions but unreasonably applies that principle to the facts of the prisoner’s case.” Id. at

 413. Clearly established federal law refers to the holding of an opinion by the U.S. Supreme

 Court at the time of the relevant state court decision. Williams, 529 U.S. at 412.

        “[AEDPA] modified a federal habeas court’s role in reviewing state prisoner

 applications in order to prevent federal habeas ‘retrials’ and to ensure that state-court

 convictions are given effect to the extent possible under law.” Bell v. Cone, 535 U.S. 685, 694

 (2002). An unreasonable application is “different from an incorrect one.” Id. Even clear

 error is not enough. Virginia v. LeBlanc, 137 S. Ct. 1726, 1728 (2017). A federal petitioner

 must show that the state court’s ruling was “so lacking in justification that there was an

 error well understood and comprehended in existing law beyond any possibility of

 fairminded disagreement.” Harrington v. Richter, 562 U.S. 86, 103 (2011).

 Ineffective Assistance of Counsel

        Rosa asserts ineffective assistance of counsel — a difficult claim to sustain. Strickland

 v. Washington, 466 U.S. 668, 687 (1984) explains:

               First, the defendant must show that counsel’s performance was
               deficient. This requires showing that counsel made errors so
               serious that counsel was not functioning as the “counsel”

                                                4
Case 8:17-cv-02474-MSS-TGW Document 19 Filed 02/08/21 Page 5 of 39 PageID 175




                 guaranteed the defendant by the Sixth Amendment. Second,
                 the defendant must show that the deficient performance
                 prejudiced the defense. This requires showing that counsel’s
                 errors were so serious as to deprive the defendant of a fair trial,
                 a trial whose result is reliable.

 “There is no reason for a court . . . to address both components of the inquiry if the defendant

 makes an insufficient showing on one.” Strickland, 466 U.S. at 697. “[C]ounsel is strongly

 presumed to have rendered adequate assistance and made all significant decisions in the

 exercise of reasonable professional judgment.” Strickland, 466 U.S. at 690. “[A] court

 deciding an actual ineffectiveness claim must judge the reasonableness of counsel’s

 challenged conduct on the facts of the particular case, viewed as of the time of counsel’s

 conduct.” Strickland, 466 U.S. at 690.

           “An error by counsel, even if professionally unreasonable, does not warrant setting

 aside the judgment of a criminal proceeding if the error had no effect on the judgment.”

 Strickland, 466 U.S. at 691. To demonstrate prejudice, the defendant must show “a

 reasonable probability that, but for counsel’s unprofessional errors, the result of the

 proceeding would have been different.” Strickland, 466 U.S. at 691. A reasonable probability

 is a “probability sufficient to undermine confidence in the outcome.” Strickland, 466 U.S.

 at 694.

           Strickland cautions that “strategic choices made after thorough investigation of law

 and facts relevant to plausible options are virtually unchallengeable.” Strickland, 466 U.S. at

 690–91. A defendant cannot meet his burden by showing that the avenue chosen by counsel

 was unsuccessful. White v. Singletary, 972 F.2d 1218, 1220–21 (11th Cir. 1992). Because the

 standards under Strickland and AEDPA are both highly deferential, “when the two apply in

 tandem, review is ‘doubly’ so.” Richter, 562 U.S. at 105. “Given the double deference due,


                                                 5
Case 8:17-cv-02474-MSS-TGW Document 19 Filed 02/08/21 Page 6 of 39 PageID 176




 it is a ‘rare case in which an ineffective assistance of counsel claim that was denied on the

 merits in state court is found to merit relief in a federal habeas proceeding.’” Nance v.

 Warden, Ga. Diag. Prison, 922 F.3d 1298, 1303 (11th Cir. 2019) (citation omitted).

        The state appellate court affirmed in an unexplained decision the post-conviction

 court’s order denying Rosa’s ineffective assistance of counsel claims. (Doc. 15, Ex. 17) A

 federal court “‘look[s] through’ the unexplained decision to the last related state-court

 decision that does provide a relevant rationale [and] presume[s] that the unexplained

 decision adopted the same reasoning.” Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018).

        Because the post-conviction court recognized that Strickland governed the claims

 (Doc. 15, Ex. 10 at 114–15), Rosa cannot meet the “contrary to” test in Section 2254(d).

 Rosa instead must show that the state court either unreasonably applied Strickland or

 unreasonably determined a fact.

 Exhaustion and Procedural Default

        A petitioner must exhaust the remedies available in state court before

 a federal court can grant relief on habeas. 28 U.S.C. § 2254(b)(1)(A). The petitioner must

 (1) alert the state court to the federal nature of his claim and (2) give the state court one full

 opportunity to resolve the federal claim by invoking one complete round of the state’s

 established appellate review process. O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999); Picard

 v. Connor, 404 U.S. 270, 278 (1971). The state court must have the first opportunity to review

 and correct any alleged violation of a federal right. Baldwin v. Reese, 541 U.S. 27, 29 (2004).

        A federal court may stay — or dismiss without prejudice — a habeas case to allow a

 petitioner to return to state court to exhaust a claim. Rhines v. Weber, 544 U.S. 269 (2005);

 Rose v. Lundy, 455 U.S. 509 (1982). If the state court would deny the claim on state


                                                 6
Case 8:17-cv-02474-MSS-TGW Document 19 Filed 02/08/21 Page 7 of 39 PageID 177




 procedural grounds, the federal court instead denies the claim as procedurally barred.

 Snowden v. Singletary, 135 F.3d 732, 736 (11th Cir. 1998) (citing Coleman v. Thompson, 501

 U.S. 722, 735 n.1 (1991)).

        A petitioner may excuse a procedural default on federal habeas by (1) showing cause

 for the default and actual prejudice from the alleged violation of federal law or (2)

 demonstrating a miscarriage of justice. Maples v. Thomas, 565 U.S. 266, 280 (2012); House

 v. Bell, 547 U.S. 518, 536–37 (2006).

                                         DISCUSSION

 Ground One

        Rosa contends that jurors compared notes during trial. (Doc. 1 at 4) Rosa asserts that

 trial counsel was ineffective for not interviewing the jurors, moving to strike jurors, or

 moving for a mistrial. (Doc. 1 at 4–5) The post-conviction court denied the claim as follows

 (Doc. 15, Ex. 13 at 307–08) (state court record citations omitted):

               . . . Defendant alleges ineffective assistance of counsel due to
               counsel’s failure to adequately inquire and move for mistrial
               following the State’s discovery of two jurors comparing notes
               during trial. Specifically, Defendant alleges that had counsel
               moved for a mistrial following the discovery, the Court would
               have determined that a new trial was required.

               The Court notes that the following transpired on the record:

                      [Prosecutor]:        May Mr. Gonzalez and I speak with
                                           you for a moment?

                      The Court:           Yes.

                      (A bench conference was held, as follows:)

                      [Prosecutor]:        We’re not suggesting you make an
                                           inquiry or suggestion at this time.
                                           My     assistant, Ms. Blevins,
                                           observed two of the jurors on a

                                              7
Case 8:17-cv-02474-MSS-TGW Document 19 Filed 02/08/21 Page 8 of 39 PageID 178




                                       couple of occasions in trial
                                       comparing — actually comparing
                                       notes. I don’t know that that’s
                                       appropriate. I don’t know that I’ve
                                       had a trial where they’ve taken
                                       notes throughout the whole trial.
                                       But for the purpose of note taking,
                                       if you could make an inquiry, if
                                       you think appropriate, at a time
                                       that doesn’t follow our bench
                                       conference right now because then
                                       it looks like even Brian and I are
                                       bad guys.

                  The Court:           Just tell me what to say later.

                  [Trial counsel]:     I would suggest to the court if you
                                       feel it appropriate that ladies and
                                       gentlemen, I just want to let you all
                                       know that although you have the
                                       ability to take notes, it’s
                                       inappropriate for [you] to share
                                       those notes or discuss and compare
                                       those notes.

                  The Court:           I’ll wait until after. Okay.

                  (The bench conference concluded.)

            After three additional witnesses provided testimony during the
            trial, the Court made the following announcement to the jurors:

                  The Court:           All right. Our jury’s back in the
                                       courtroom and seated. The
                                       defendant and all counsel are
                                       present. You can all be seated.
                                       Again, members of the jury, has
                                       anybody been exposed to anything
                                       during the break in any way, shape
                                       or form? I see no show of hands.

                                       Just to remind you and caution all
                                       of you to please make certain that
                                       during recesses or breaks or what
                                       have you that the jurors
                                       individually not discuss this case

                                          8
Case 8:17-cv-02474-MSS-TGW Document 19 Filed 02/08/21 Page 9 of 39 PageID 179




                                            with each other and that includes
                                            not showing each other your notes
                                            and what have you. You can
                                            certainly do that when you go back
                                            to deliberate, but not until you do
                                            that.

               At the evidentiary hearing on his motion, Defendant testified
               that he did not learn about the potential juror misconduct until
               after the trial. He alleged that counsel never brought it to his
               attention. [Trial counsel] testified that Miss Blevins, the
               prosecutor’s assistant, indicated that she had seen a couple
               jurors showing or tilting their notepads to each other. He
               testified that he was not aware if what was shown was
               evidentiary in nature or unrelated to the trial. He testified that
               based on the description of what happened, it did not appear
               the jurors were collaborating. [Trial counsel] testified that he
               had a brief discussion with Defendant regarding what
               happened, but because he did not feel that it impacted the trial,
               he did not suggest that anything be done about it. [Trial
               counsel] testified that not only did he feel it was not worthy of
               a mistrial, but he also liked the jury that was chosen, and he felt
               that they were already creating reasonable doubt. [Trial
               counsel] testified that for these reasons, he did not move for a
               mistrial. The Court finds [trial counsel’s] testimony credible.
               After considering the testimony presented at the hearing, and
               the record, the Court finds counsel’s decision not to move for a
               mistrial was reasonable trial strategy. Further, the Court finds
               Defendant has failed to demonstrate that a motion for mistrial
               would have been granted. As such, [the claim] is denied.

        The state court found trial counsel credible at the post-conviction evidentiary

 hearing, and a state court’s credibility determination receives deference in federal court.

 Nejad v. Att’y Gen., State of Ga., 830 F.3d 1280, 1292 (11th Cir. 2016) (“‘Determining the

 credibility of witnesses is the province and function of the state courts, not a federal court

 engaging in habeas review.’”) (citation omitted).

        At the hearing, trial counsel testified as follows (Doc. 15, Ex. 13 at 243–46):

               [Prosecutor:]         . . . I would like to address with you first
                                     the claim concerning failure or alleged
                                     ineffectiveness concerning purported jury

                                               9
Case 8:17-cv-02474-MSS-TGW Document 19 Filed 02/08/21 Page 10 of 39 PageID 180




                                misconduct involving jurors who had
                                been seen comparing notes in the jury box
                                during trial. What do you recall about that
                                scenario, sir?

             [Trial counsel:]   You know, we took great pains in
                                selecting our jury. I cannot remember
                                whether this was the first or second day of
                                trial because it was multiple — I think it
                                was a week, almost, of testimony.

                                And it was brought to, I believe, your
                                attention by your assistant, Miss Blevins,
                                that she had seen a couple of the jurors
                                during the course of testimony, not
                                outside of the presence of the courtroom,
                                either showing or tilting their notes to
                                each other.

                                And I believe, as I recall, you approached
                                the bench. We approached. You told the
                                court in an abundance of caution, Judge,
                                Miss Blevins saw a couple of jurors maybe
                                sharing or looking at notes during the
                                course of the proceedings. I believe she
                                said it happened on two occasions. It did
                                not appear based on what you were telling
                                the court that it was something that was
                                habitual or something that was for a
                                significant length of time or something
                                that would have insinuated that jurors
                                were collaborating.

                                So we decided that we would not at that
                                particular moment of approaching making
                                the jury aware of what the circumstance
                                was, but that we would do it in due course
                                during the course of the day in between
                                witnesses, and with regard to their general
                                admonishments of what they should be
                                doing outside and inside of the courtroom.

                                I went back. I had a very brief, and it was
                                very brief, conversation with [Rosa] just to
                                say, look, there might have been a couple
                                jurors comparing notes. But to be very

                                         10
Case 8:17-cv-02474-MSS-TGW Document 19 Filed 02/08/21 Page 11 of 39 PageID 181




                                honest, I did not consider it worthy of
                                making an issue of. I did not see it to be
                                something that impacted the course of the
                                trial. I did not suggest to [Rosa] that
                                anything should be done about it.

                                He briefly looked at me and said, fine, and
                                that was it. We moved on. The court did,
                                in fact, three or four witnesses later
                                comment to the jury, look, you
                                understand when you leave today, you’re
                                not to talk about it, and of course, you’re
                                taking notes, make sure that you don’t
                                share those notes with each other and talk
                                about your notes amongst each other.

                                As the court knows, as you know, those
                                tablets are left on the seats during breaks.
                                They’re left overnight. They’re not
                                allowed to be taken home with the jurors.

                                So there was — I loved my jury. I — not
                                only did I like my jury, I also felt like [at]
                                that point in time, we were getting what
                                we wanted in. We were in a position to
                                already, in my estimation, be creating
                                some reasonable doubt. So the possibility
                                of mistrial really never even entered my
                                mind.

             [Prosecutor:]      And in summary, you did not move for a
                                mistrial as a strategic decision?

             [Trial counsel:]   One hundred percent. Not only did I
                                believe that it was not worthy of [a]
                                mistrial, certainly you do things
                                sometimes if you feel the need to even if
                                you don’t think they’re not worthy, allow
                                the judge to make a determination, but in
                                my particular circumstance, we were
                                ready. We were prepared. I liked my jury.
                                I liked the way things were going, and I
                                saw no need to seek a mistrial for
                                something that I probably would suggest
                                would not have created a mistrial to begin
                                with.

                                          11
Case 8:17-cv-02474-MSS-TGW Document 19 Filed 02/08/21 Page 12 of 39 PageID 182




        Trial counsel considered what the prosecutor’s assistant had observed, how the trial

 had progressed, and whom the parties had selected as jurors before deliberately not moving

 for a mistrial. The state court neither unreasonably determined that trial counsel made a

 strategic decision nor unreasonably applied Strickland. Strickland, 466 U.S. at 690

 (“[S]trategic choices made after thorough investigation of law and facts relevant to plausible

 options are virtually unchallengeable . . . .”); Franks v. GDCP Warden, 975 F.3d 1165, 1176

 (11th Cir. 2020) (“‘The question of whether an attorney’s actions were actually the product

 of a tactical or strategic decision is an issue of fact, and a state court’s decision concerning

 that issue is presumptively correct.’”) (citation omitted).

        Also, Rosa did not identify which jurors shared notes and what the jurors shared in

 those notes. He did not show that a motion for mistrial would have succeeded or that the

 outcome at trial would have changed if the trial court had struck the jurors. Consequently,

 his claim of prejudice was speculative and conclusory. Strickland, 466 U.S. at 693 (“[A]ctual

 ineffectiveness claims alleging a deficiency in attorney performance are subject to a general

 requirement that the defendant affirmatively prove prejudice.”); Johnson v. Alabama, 256

 F.3d 1156, 1183 (11th Cir. 2001) (rejecting a Strickland claim based on “pure speculation”).

 Accord Williams v. State, 297 So. 3d 660, 662 (Fla. 1st DCA 2020) (“A trial court should only

 grant a motion for mistrial when an error is deemed so prejudicial that it vitiates the entire

 trial and deprives the defendant of a fair trial.”). Ground One is denied.

 Ground Two

        Rosa contends that the prosecutor commented on his failure to testify three times

 during closing argument. (Doc. 1 at 7–9) Rosa asserts that trial counsel was ineffective for

 not objecting and moving for a mistrial. (Doc. 1 at 7–9) The post-conviction court denied

                                               12
Case 8:17-cv-02474-MSS-TGW Document 19 Filed 02/08/21 Page 13 of 39 PageID 183




 the claim as follows (Doc. 15, Ex. 10 at 117–20) (state court record citations omitted)

 (bolding in original omitted):

               . . . Defendant alleges ineffective assistance of counsel due to
               counsel’s failure to object and move for a mistrial following
               comments in the State’s closing argument which touched upon
               Defendant’s Fifth Amendment right to remain silent.
               Specifically, Defendant argues that the State’s instruction for
               the jury to “look for any witness, anything in the record that
               tells you [Defendant] was out jogging that night” was an
               impermissible comment on his right to remain silent. Further,
               Defendant points out that the State argued both “there is no
               evidence in the record that [Defendant] jogged in the park that
               night” and “there was only evidence that [Defendant] was at
               the park one time that night, not jogging.” Defendant alleges
               that those three comments were all improper comments that
               should have been objected to by his counsel.

               After reviewing the allegations, the court file, and the record,
               the Court finds that Defendant failed to allege prejudice.
               Normally, the Court would dismiss [the claim] without
               prejudice to allow Defendant to re-file a facially sufficient
               claim. However, because the Court finds Defendant’s
               allegations in [the claim] are conclusively refuted by the record,
               it is not necessary that the Court dismiss [the claim] for such a
               deficiency.

               The record reflects Defendant’s counsel made the following
               arguments during his closing:

                      [Trial counsel]:      When he does arrive at the park —
                                            and remember, he’s last. So some
                                            of what goes on there is not
                                            contemplated in his testimony. He
                                            again talks about yelling and —
                                            and [Defendant’s] fright. He tells
                                            you and gives you another piece to
                                            the puzzle when he talks about
                                            during the yelling and the asking
                                            how did you find him, [Defendant]
                                            tells them he had been jogging.
                                            And so, therefore, consider the
                                            consistency of the fact that the
                                            testimony [is] that he jogs
                                            regularly.

                                              13
Case 8:17-cv-02474-MSS-TGW Document 19 Filed 02/08/21 Page 14 of 39 PageID 184




             Defendant’s counsel went on to argue:

                   [Trial counsel:]     Ladies and gentleman, the wrong
                                        man is on trial this week. I said it
                                        in opening statement. I said it
                                        during the trial. I’m saying it now.
                                        [Defendant] did not asphyxiate
                                        Stephen Tomlinson. He was
                                        jogging, lost his keys. He found
                                        Stephen Tomlinson. As he did so,
                                        he did the best he could.

             Following the completion of Defendant’s closing argument, the
             State responds with the following:

                   [Prosecutor:]        The defense wants you to believe
                                        that he just — that [Defendant] just
                                        found Stephen Tomlinson and that
                                        he was just an innocent victim of
                                        circumstance. And counsel argues
                                        to you that [Defendant] was out
                                        jogging and lost his keys. Scour
                                        your notes when you get back
                                        there.

                                        Look for any witness, anything in
                                        the record that tells you he was out
                                        jogging that night. You will not
                                        find that. There is no evidence that
                                        he was jogging that night. There’s
                                        only evidence that he was in that —
                                        there’s evidence that he was only in
                                        that park one time and that he only
                                        walked down Mondragon Street to
                                        Monterey one time and that he did
                                        so with his flashlight and those
                                        gloves and that clipper in his
                                        pocket.

                                        Ask yourself was he jogging with
                                        his flashlight. An innocent victim
                                        doesn’t look for help in the trees.
                                        There is no plausible explanation
                                        for why he was there[.]


                                          14
Case 8:17-cv-02474-MSS-TGW Document 19 Filed 02/08/21 Page 15 of 39 PageID 185




                                         ...

                                         He didn’t expect a car to be back
                                         there. His — he was absolutely
                                         flushed out of those woods by the
                                         presence because he was freaked
                                         out that what he had just done was
                                         going to be found by people sooner
                                         than he thought. And at the first
                                         opportunity to reveal the truth, he
                                         lied.

                                         Now there is no evidence in the
                                         record that he jogged in the park
                                         that    night.    No      innocent
                                         explanation of that supported.

                                         ...

                                         The attack was long enough for
                                         Stephen to bleed on his own pants
                                         and on [Defendant’s] pants and
                                         shoes. There was only evidence
                                         that [Defendant] was at the park
                                         one time that night, not jogging.
                                         There’s no evidence of that. That
                                         he was in the park after he left and
                                         was seen by Pedro Rivera walking
                                         down the street five or ten minutes
                                         after Stephen Tomlinson, twenty to
                                         thirty minutes before the sirens
                                         announced to the world that
                                         Stephen Tomlinson was in dire
                                         straights.

             Defendant is correct in his assertion that because he has the
             constitutional right to decline to testify against himself, “any
             comment on, or which is fairly susceptible of being interpreted
             as referring to, a defendant’s failure to testify is error and is
             strongly discouraged.” Caballero v. State, 851 So. 2d 655, 660
             (Fla. 2003) (citing Rodriguez v. State, 753 So. 2d 29, 37 (Fla.
             2000)). When determining whether a statement “impermissibly
             comments on the defendant’s right to remain silent during trial,
             the court should examine the statement in the context it was
             made.” State v. Jones, 867 So. 2d 398, 400 (Fla. 2004). However,
             “it is permissible for the State to emphasize uncontradicted

                                            15
Case 8:17-cv-02474-MSS-TGW Document 19 Filed 02/08/21 Page 16 of 39 PageID 186




               evidence for the narrow purpose of rebutting a defense
               argument since the defense has invited the response.[”]
               Caballero, 851 So. 2d at 660.

               A careful review of the record reveals that the State emphasized
               the lack of evidence about Defendant jogging on the day of the
               crime for the purpose of countering the Defendant’s argument
               that he was jogging when he lost his keys and found the victim
               in this case. By making that argument, Defendant “invited the
               State’s response.” Id. at 660. The Court finds the State’s
               comment was an invited response to defense counsel’s
               argument that Defendant found the victim while jogging.
               Therefore, the Court finds Defendant cannot prove defense
               counsel acted deficiently in failing to make the alleged objection
               or motion for mistrial when such was an invited response to the
               defense’s argument.

               The Court finds that defense counsel “cannot be found
               ineffective for failing to pursue a ‘course of action that counsel
               would — or should — have known was futile.” Claps v. State,
               971 So. 2d 131, 134 (Fla. 2d DCA 2007); see Maxwell v.
               Wainwright, 490 So. 2d 927, 932 (Fla. 1986) (finding that “we
               cannot find ineffectiveness based on lack of objection or
               argument when counsel could reasonably have decided that
               such objection or argument would have been futile in view of
               the established rules of law”); see also Willacy v. State, 967 So. 2d
               131, 140 (Fla. 2007) (explaining that “counsel is not ineffective
               for failing to make a futile objection[”]). Consequently, no relief
               is warranted on [the claim].

        Whether the prosecutor’s comments were “fairly susceptible of being interpreted as

 [ ] comment[s] on silence” is an issue of state law, and a state court’s determination of state

 law receives deference in federal court. State v. DiGuilio, 491 So. 2d 1129, 1135 (Fla. 1986)

 (“In Florida, we have adopted a very liberal rule for determining whether a comment

 constitutes a comment on silence: any comment which is ‘fairly susceptible’ of being

 interpreted as a comment on silence will be treated as such.”). Accord Ford v. Norris, 364 F.3d

 916, 918 (8th Cir. 2004) (“In Mr. Ford’s case, the Arkansas Supreme Court came to the

 conclusion that had Mr. Ford’s attorney objected to the prosecutor’s statements, the


                                                16
Case 8:17-cv-02474-MSS-TGW Document 19 Filed 02/08/21 Page 17 of 39 PageID 187




 objection, as a matter of Arkansas law, would probably have been overruled. . . . [T]he

 Arkansas Supreme Court was applying Arkansas law to the facts of Mr. Ford’s case.”).

        The state court accurately quoted the comments by both the prosecutor and trial

 counsel during closing argument. (Doc. 15, Ex. 1, Trial Transcript at 1098–99, 1134,

 1140–43, 1167) The prosecutor made the disputed comments during rebuttal argument in

 direct response to the defense’s theory that Rosa was jogging before the murder. Brown v.

 State, 771 So. 2d 603, 605–06 (Fla. 4th DCA 2000) (“A narrow exception to the rule

 forbidding a comment on a defendant’s failure to testify applies where the prosecution’s

 statement is invited by the defense.”); Burford v. State, 8 So. 3d 478, 481 (Fla. 4th DCA 2009)

 (“Considered in context, the prosecutor was simply responding to the defense’s alternative

 theory that the driver of the pickup truck — and not Burford — had run the red light. The

 prosecutor argued that his theory was supported by the evidence and that Burford’s theory

 was not.”).

        Because neither an objection to the disputed comments nor a motion for a mistrial

 would have succeeded, the state court did not unreasonably apply Strickland. Meders v.

 Warden, Ga. Diag. Prison, 911 F.3d 1335, 1354 (11th Cir. 2019) (“It is not ineffective

 assistance of counsel to fail to make an objection that is not due to be sustained.”).

        Rosa asserts that the state court unreasonably determined that no evidence proved

 that Rosa was jogging. (Doc. 16 at 5–10) Rosa contends that Flis testified that Rosa was

 jogging. (Doc. 16 at 5) The state court did not make that determination. The state court

 accurately quoted the parties’ comments during closing argument and concluded that the

 prosecutor did not comment on Rosa’s right to not testify.




                                               17
Case 8:17-cv-02474-MSS-TGW Document 19 Filed 02/08/21 Page 18 of 39 PageID 188




        Even so, Flis did not testify that he observed Rosa jogging. On cross-examination,

 Flis testified that he heard Whitely and other people threaten Rosa when they discovered

 Tomlinson’s body. (Doc. 15, Ex. 1, Trial Transcript at 687–88) Flis remembered that Rosa

 explained how he found Tomlinson’s body but did not remember what Rosa said. (Id. at

 688) After he refreshed his recollection with his statement to police, Flis testified that Rosa

 claimed that he was jogging. (Id. at 688–89) The prosecutor objected to the testimony as

 hearsay, and the trial court overruled the objection. (Id. at 689) Because Flis only restated

 what Rosa claimed that he was doing when he discovered Tomlinson’s body and Rosa’s

 out-of-court statement was admitted only to give context to the threats against him, no

 evidence proved that Rosa was jogging. Pitts v. State, 227 So. 3d 674, 678 (Fla. 1st DCA

 2017) (“If a statement is offered to show the effect on the listener rather than the truth of the

 statement, as was the case in this instance, it is not hearsay. Pitts’s response to an allegation

 that he killed someone is relevant, so there was no error in admitting the testimony.”)

 (citations omitted). Ground Two is denied.

 Ground Three

        Rosa asserts that trial counsel was ineffective for advising him not to testify.

 (Doc. 1 at 10–11) The post-conviction court denied the claim as follows (Doc. 15,

 Ex. 13 at 309–11):

               . . . Defendant alleges counsel was ineffective when he advised
               Defendant not to testify in his own defense. Specifically,
               Defendant argues that counsel advised against him testifying
               because the State would introduce a three-hour interview that
               Defendant participated in with the Hillsborough County
               Sheriff’s Office. However, the State did not submit the
               recording into evidence. Further, Defendant alleges that had he
               testified, the jury would have heard his version of events and
               would have found him to be innocent of the crime charged.


                                                18
Case 8:17-cv-02474-MSS-TGW Document 19 Filed 02/08/21 Page 19 of 39 PageID 189




             At the hearing on the motion, Defendant testified that at the
             end of the State’s case-in-chief, he realized his recorded
             statements had not been admitted into evidence. Defendant
             testified that he expressed to counsel his concerns regarding not
             testifying. Defendant testified that counsel advised Defendant
             that he would support him regardless of whether he chose to
             testify, and that it was his decision to make; however, counsel
             advised him not to testify because the prosecutor would
             “crucify” him. Defendant further testified that counsel advised
             him that there was no reason to testify because he had already
             explained the purpose of the gloves and the fact that Defendant
             was out jogging when he found the victim. Defendant testified
             that he felt pressured not to testify based on counsel’s statement
             that he would be crucified, by the fact that he was not prepared
             to testify, by counsel’s assertion that he did not want the jury to
             be able to go home for the weekend, and by the cameras in the
             courtroom. Defendant testified that he understood that it was
             his constitutional right to testify or not to testify, and counsel
             advised him that it was his right alone. Additionally, Defendant
             acknowledged that he had the [right] to determine whether he
             would stay with the decision not to testify or change his mind,
             and that counsel did not pressure him one way or the other.

             [Trial counsel] testified at the evidentiary hearing that he met
             with Defendant several times and provided Defendant with all
             of the discovery. He testified that after the State rested, he had
             a conversation with Defendant regarding whether or not he
             would testify. [Trial counsel] testified that he believed they had
             created some significant reasonable doubt, and he suggested to
             the Defendant that he not testify. [Trial counsel] testified that
             he did not believe it would be in Defendant’s best interest to
             testify because Defendant had an odd demeanor. [Trial
             counsel] testified that Defendant was not a very emotional
             young man, and he appeared to be very calculated in his
             responses. He testified that although Defendant had many good
             qualities, he was able to get many of those critical items
             admitted through other witnesses. [Trial counsel] testified that
             after considering the fact that he would be subjected to
             cross-examination by a very skilled prosecutor, understanding
             the inconsistencies with the Defendant’s story, and feeling like
             they had created significant reasonable doubt, he suggested to
             Defendant that he not testify. [Trial counsel] testified that he
             did not pressure Defendant not to take the stand. Finally, [trial
             counsel] testified that he prepared the Defendant to testify by
             conducting a mock direct examination and by discussing what
             questions he might face on cross-examination. [Trial counsel]

                                             19
Case 8:17-cv-02474-MSS-TGW Document 19 Filed 02/08/21 Page 20 of 39 PageID 190




              testified that the Defendant never expressed any second
              thoughts about not testifying. After considering the testimony
              presented at the evidentiary hearing, and the record, the Court
              finds that counsel’s decision to advise the Defendant not to
              testify in his own defense was reasonable trial strategy.
              Therefore, the Defendant is not entitled to relief on [the claim].

       At the post-conviction evidentiary hearing, trial counsel testified as follows (Doc. 15,

 Ex. 13 at 246–62):

              [Prosecutor:]         And the state ultimately having rested
                                    without playing a taped interview of the
                                    defendant conducted by the investigators,
                                    did you have discussions after the state
                                    rested with Mr. Rosa about him testifying?

              [Trial counsel:]      Let me go back a little bit, too. We
                                    prepared, to the extent that there might be
                                    testimony, we talked about Mr. Rosa’s
                                    story. I was certainly prepared in the event
                                    that we were to determine that it was in
                                    his best interest to take the stand, to do a
                                    direct examination.

                                    After the state rested, we had a
                                    conversation. I believed that we had
                                    created some significant reasonable doubt.
                                    I anticipated still my case where I had not
                                    even put on my expert yet. I hadn’t put on
                                    my witnesses on Mr. Rosa’s behalf and
                                    certainly I knew what they would be
                                    saying, and I suggested to [Rosa] that he
                                    not testify.

              [Prosecutor:]         Okay. And how did he respond, if you
                                    recall, in general terms?

              [Trial counsel:]      He took my advice wholeheartedly. I
                                    mean this is not the first conversation that
                                    we had. We had conversations previously.
                                    This is not the first time that I said, hey,
                                    [Rosa], what do you think about
                                    testifying? We had those conversations
                                    periodically along the way; and, you
                                    know, [Rosa] did have a story to tell. . . .

                                              20
Case 8:17-cv-02474-MSS-TGW Document 19 Filed 02/08/21 Page 21 of 39 PageID 191




                                [T]he bottom line was in this particular
                                circumstance, I felt for a number of
                                different reasons that it wouldn’t be in his
                                best interest to testify.

             [Prosecutor:]      Explain what, if any, other reasons that
                                you thought perhaps — as you explained
                                it to him, that it wouldn’t be in his best
                                interest to testify?

             [Trial counsel:]   . . . [Rosa] had an odd demeanor. He was
                                not, at least during that period of time, a
                                very emotional young man. He appeared
                                in my estimation to be very calculated in
                                his responses, even to me, even in
                                discussing the case, even as we developed
                                his version of what occurred. It was
                                strange because even law enforcement
                                during the course of their interview with
                                him made that statement to him over and
                                over and over again. . . . The state on a
                                couple of occasions had made mention to
                                me during the course of our interactions
                                that he appeared to be a little bit of a
                                strange young man. Now, granted there
                                were lots of good things. You know, he
                                had no prior criminal history. He worked.
                                He went to school. He was a leader of a
                                youth ministry, but those are all things
                                that I was going to be able to get out
                                without him. So —

             [Prosecutor:]      And you did so through the testimony of
                                his girlfriend and others, correct?

             [Trial counsel:]   Absolutely, his mother, people — a person
                                from the church. Many of the things that I
                                felt were critical in having the jury know
                                about [Rosa] I was able to get admitted.
                                Now, granted, what I wasn’t —

             [Prosecutor:]      Excuse me. In that vein, you were able to
                                personalize him without subjecting him to
                                cross-examination?




                                         21
Case 8:17-cv-02474-MSS-TGW Document 19 Filed 02/08/21 Page 22 of 39 PageID 192




             [Trial counsel:]   There is no question about it. His affect
                                was very flat. Even in the post-Miranda
                                interview, you know, he would mold
                                himself to the questions of law
                                enforcement as the story evolved. . . . And
                                I felt after weighing the fact that he would
                                be subjected to a very veteran prosecutor,
                                a very skilled prosecutor, understanding
                                the shortcomings of the story and feeling
                                like I had created a significant amount of
                                reasonable doubt, I suggested to him and
                                he did not blink. . . .

             ...

             [Prosecutor:]      Was there also a concern — or did you
                                have any concern from the defendant’s
                                recorded interview statements about any
                                inconsistencies expressed by Mr. Rosa in
                                that interview as to where he was when he
                                first saw the body of Stephen Tomlinson?

             [Trial counsel:]   You know, there were a number of
                                inconsistencies and, you know, depending
                                on your client, you can either feel
                                comfortable he’s going to explain them in
                                a manner that the jury will understand and
                                believe or you can be concerned that it will
                                not go well. And part of the reason in not
                                putting or advising [Rosa] that I didn’t
                                believe that it was in his best interest to
                                become       a     witness    was     those
                                inconsistencies about at what point in
                                time he saw the body and from what
                                distance and under what circumstances,
                                circumstances as it relates to the multiple
                                trips that he took back out to the park and
                                why he would do that, the chronology of
                                events in terms of when he had his cell
                                phone and when he didn’t, and when he
                                lost his keys and how he found them and
                                how they ended up underneath the
                                victim’s body. . . .

             [Prosecutor:]      You’ve alluded to a few minutes ago steps
                                you had taken to prepare Joshua Rosa in

                                         22
Case 8:17-cv-02474-MSS-TGW Document 19 Filed 02/08/21 Page 23 of 39 PageID 193




                                the event that he did testify. Could you go
                                further explaining what, if any, steps that
                                you did take to prepare him for that?

             [Trial counsel:]   I mean we did a direct type of
                                examination, a posture, he and I. I mean,
                                we had talked about his story. Obviously,
                                I knew his story from day one, from the
                                very first day I interviewed him. So there
                                was nothing new to me during the course
                                of the ramping up of discovery and
                                utilizing that story to frame my deposition
                                questions and to be able to elicit what I
                                believed to be evidence I could use at trial
                                keeping in the back of my mind that I just
                                can’t presume that Joshua Rosa is going to
                                become a witness. So we talked about
                                what his recollection of events were
                                throughout.

                                As we got closer, I did not preclude the
                                possibility that he would choose to be a
                                witness, or I would want him to seriously
                                consider being a witness. And it was only
                                at the time that the state rested and I
                                looked at the evidence as it had come out
                                to that point contemplating what was yet
                                to come that I suggested to him that I
                                didn’t believe that it was in his best interest
                                to take the stand.

             [Prosecutor:]      Did you apply any pressure to him not to
                                take the stand?

             [Trial counsel:]   None whatsoever. I never would. It’s
                                [Rosa’s] life. He was a very young man at
                                the time of this prosecution. You know, I
                                don’t do that. I mean it is his life, and I
                                would have been prepared to direct him.
                                We would have, you know, waited for the
                                onslaught as it relates for cross, and we
                                would have done the best we could with
                                it.

             ...


                                          23
Case 8:17-cv-02474-MSS-TGW Document 19 Filed 02/08/21 Page 24 of 39 PageID 194




                [Prosecutor:]           From the time when the court first
                                        engaged in a colloquy with Mr. Rosa
                                        concerning his right to testify, at the end
                                        of the state’s case until the following day
                                        when the court engaged in a much briefer
                                        colloquy with the defendant, did Joshua
                                        Rosa ever express any equivocation or
                                        second thoughts about not testifying?

                [Trial counsel:]        No, he did not.

        Trial counsel considered Rosa’s demeanor, his prior inconsistent statements to

 police, his performance during mock examinations, and the evidence introduced during the

 prosecution’s case-in-chief before advising Rosa not to testify. The state court neither

 unreasonably determined that trial counsel made a strategic decision nor unreasonably

 applied Strickland. Strickland, 466 U.S. at 690. Accord Maharaj v. Sec’y Dep’t Corrs., 432 F.3d

 1292, 1319 (11th Cir. 2005) (“The tactical decision to advise petitioner against testifying

 because of the dangerous cross-examination that could ensue was utterly unaffected by the

 truth or falsity of the [newspaper] articles [about his outstanding warrants] and cannot be a

 sound basis for a claim of ineffective assistance of counsel.”); Cain v. Sec’y, Fla. Dep’t Corrs.,

 266 F. App’x 854, 856 (11th Cir. 2008) (“[B]y Cain’s own account, his decision not to testify

 was part of counsel’s overarching advice against presenting a defense case in general, which

 was also based on counsel’s belief the State had not met its burden of proof and the fact that

 Cain would remain in custody while the defense presented its case. . . . [C]ounsel’s advice

 against presenting a defense case could be considered a reasonable strategy.”). Ground

 Three is denied. 2



        2
           Also, at the end of the prosecution’s case-in-chief, the trial judge advised Rosa that he had
 the right to testify or not testify and trial counsel could not make that decision for him. (Doc. 15,
 Ex. 1, Trial Transcript at 924–27) Rosa confirmed that he understood his rights (Id. at 927) and
 declined to testify. (Id. at 1040)

                                                   24
Case 8:17-cv-02474-MSS-TGW Document 19 Filed 02/08/21 Page 25 of 39 PageID 195




 Ground Four

        Rosa asserts that trial counsel was ineffective for not conducting DNA testing with

 swabs that police collected from Kevin Whitely and Fabian Flis. (“Failure to Investigate

 Claim”) (Doc. 1 at 12–13) Rosa further asserts that trial counsel was ineffective for not

 objecting to the admission of the results from the YSTR DNA testing. (“Failure to Object

 Claim”) (Doc. 1 at 13–14)

        Failure to Investigate Claim

        Police collected swabs from Whitely and Flis but did not compare DNA on the swabs

 with DNA collected from the victim’s fingernails. (Doc. 1 at 12) DNA on fingernails from

 the victim’s left hand was a mixture of the victim’s DNA and DNA from a foreign profile.

 Rosa asserts that trial counsel was ineffective for neither conducting DNA testing (“Sub-

 claim A”) nor arguing during closing argument that police failed to rule out Whitely and

 Flis as suspects (“Sub-claim B”). (Doc. 1 at 12)

               Sub-claim A

        Rosa asserts that trial counsel was ineffective for not comparing DNA from Whitely

 and Flis with DNA from the victim’s fingernails. (Doc. 1 at 12) The post-conviction court

 denied the claim as follows (Doc. 15, Ex. 13 at 311–12) (state court record citations

 omitted):

               . . . Defendant alleges ineffective assistance of counsel for
               counsel’s failure to investigate Kevin Whitely and Fabian Flis,
               two of the State’s witnesses, as potential suspects. Defendant
               argues that because testimony was presented that placed both
               Mr. Whitely and Mr. Flis near the scene of the crime, they
               should have been treated as potential suspects. Specifically,
               Defendant alleges that investigators took DNA swabs from
               both of the witnesses, but counsel never had their DNA
               compared to the DNA that was found under the victim’s
               fingernails. Defendant points out that the State’s medical expert

                                              25
Case 8:17-cv-02474-MSS-TGW Document 19 Filed 02/08/21 Page 26 of 39 PageID 196




              testified that the victim may have died due to the actions of
              more than one individual. Further, Defendant alleges that
              because the DNA results could not positively identify
              Defendant as the sole contributor to the DNA sample, counsel
              should have had the other DNA samples tested in order to see
              if the witnesses’ DNA contributed to the sample. Defendant
              argues that had counsel had the additional DNA samples
              tested, they would not have been excluded as possible
              contributors to the foreign substance removed from the victim,
              and thus the jury would have found there was reasonable doubt
              as to Defendant’s guilt.

              At the hearing on Defendant’s motion, [trial counsel] testified
              that after taking depositions of all the witnesses he did not find
              any evidence to indicate that Kevin Whitely, Fabian Flis, or
              Javier Rivera could be the perpetrators. [Trial counsel] testified
              that he did not request that the State have the DNA samples
              tested because he did not want them excluded as possible
              contributors to the DNA. [Trial counsel] testified that he
              intended to argue at trial the fact that they were not tested
              created reasonable doubt. After considering the testimony
              presented at the evidentiary hearing, and the record, the Court
              finds that counsel’s decision [to] not have Kevin Whitley’s or
              Fabian Flis’s DNA compared to the DNA that was found on
              the victim’s fingernails was reasonable trial strategy.
              Additionally, the Court finds Defendant has failed to meet his
              burden regarding this claim. Therefore, Defendant is not
              entitled to relief.

       At the post-conviction evidentiary hearing, trial counsel testified as follows (Doc. 15,

 Ex. 13 at 259–69):

              [Prosecutor:]         Did you engage in discovery eliciting their
                                    statements during depositions?

              [Trial counsel:]      I did. I took all of their depositions as it
                                    relates to that night, as it relates to their
                                    history, as it relates [to] their knowledge of
                                    the victim, their knowledge of the
                                    defendant; and, so, yes, we were very
                                    prepared for their testimony at trial.

              [Prosecutor:]         And did you investigate the possible
                                    avenue of defense of identifying them as
                                    the actual perpetrators?

                                              26
Case 8:17-cv-02474-MSS-TGW Document 19 Filed 02/08/21 Page 27 of 39 PageID 197




             [Trial counsel:]   So did it cross my mind as a potential
                                defense as it relates to the creation of
                                reasonable doubt, yes. Did I intend on
                                making it an issue for the jury to consider?
                                Yes. Did I find anything as it relates to
                                their relationship with the victim, as it
                                relates to the chronology leading up to the
                                time that their car crossed those poles into
                                the park that would indicate to me having
                                taken the depositions of everyone
                                associated that there was any belief that
                                they could be perpetrators? No, I did not.
                                Their stories were consistent about where
                                they had been previous. They were
                                unimpeachable to that extent in terms of
                                the other people that they were with prior
                                to the incident taking place. The why as to
                                why they were going into the park was,
                                you know, uncontroverted.

             ...

             [Prosecutor:]      During your discovery, you learned tha[t]
                                investigators had obtained swabs of DNA
                                voluntarily provided by these witnesses?

             [Trial counsel:]   Yes, and there was lots of DNA. There
                                [were] lots of exhibits. There were lots of
                                items analyzed. There were multiple
                                DNA analysts involved from multiple
                                agencies. But, yes, these individuals had
                                been swabbed just in the normal course of
                                police work.

             [Prosecutor:]      And had their swabs been tested by the
                                Florida Department of Law Enforcement
                                for comparison purposes to any known
                                DNA sample from either the defendant’s
                                gloves or any DNA found on the victim’s
                                body?

             [Trial counsel:]   They had not.




                                         27
Case 8:17-cv-02474-MSS-TGW Document 19 Filed 02/08/21 Page 28 of 39 PageID 198




               [Prosecutor:]        Had you considered the possibility of
                                    requesting that the state be compelled to
                                    have the lab test those?

               [Trial counsel:]     No, I didn’t want them tested.

               [Prosecutor:]        Why is that?

               [Trial counsel:]     Because I wanted the possibility of having
                                    that in my pocket as a form of argument. I
                                    didn’t want them excluded as it relates to
                                    any analysis done. And, you know, the
                                    bottom line was [ ] that it was a very small
                                    sample. It was a mixture. It was going to
                                    be a low yield to begin with, and the
                                    bottom line is that although I wasn’t going
                                    to be able to submit to the jury any other
                                    corroborating evidence that would
                                    indicate that, you know, they were the
                                    perpetrators, you know, it was my intent
                                    to say, hey, why didn’t they do this? I
                                    mean, I think that that is something that I
                                    could and wanted to do.

               [Prosecutor:]        Okay. Well, explain to the court, please,
                                    the low profile DNA that you were talking
                                    about. This was from underneath the
                                    victim’s fingernails?

               [Trial counsel:]     You said it was from underneath the
                                    victim’s fingernails. It was actually [ ]
                                    from the victim’s fingernail clippings. No
                                    one was able to determine if it was from
                                    beneath the fingernails or on top of the
                                    fingernails, which to me makes a huge
                                    difference, and that was also part of the
                                    cross-examination as it relates to the DNA
                                    experts . . . .

        Trial counsel deposed Whitely and Flis, investigated whether the two males could

 have committed the crimes, and confirmed that the two males were not in the park at the

 time of the murder before deciding to not compare their DNA with DNA found on the

 victim’s fingernails. Trial counsel instead planned to capitalize on the police’s failure to

                                             28
Case 8:17-cv-02474-MSS-TGW Document 19 Filed 02/08/21 Page 29 of 39 PageID 199




 compare the DNA to argue reasonable doubt. The state court neither unreasonably

 determined that trial counsel made a strategic decision nor unreasonably applied Strickland.

 Strickland, 466 U.S. at 690. Rogers v. Zant, 13 F.3d 384, 388 (11th Cir. 1994) (“If the act of

 conducting no investigation of a particular defense is reasonable, the matter is closed; there

 can be no question about the reasonableness of having failed to present evidence of which

 the lawyer was unaware as a result of a reasonable decision to investigate no further.”);

 Palmes v. Wainwright, 725 F.2d 1511, 1521 (11th Cir. 1984) (“In this circuit ‘a strategic

 decision to pursue less than all plausible lines of defense will rarely, if ever, be deemed

 ineffective if counsel first adequately investigated the rejected alternatives.’”) (citation

 omitted).

        Also, Rosa never demonstrated that DNA from Whitely and Flis matched DNA on

 the victim’s fingernails. Consequently, his claim of prejudice was speculative and

 conclusory. Strickland, 466 U.S. at 693. Brownlee v. Haley, 306 F.3d 1043, 1060 (11th Cir.

 2002) (“As we have explained, ‘[s]peculation is insufficient to carry the burden of a habeas

 corpus petitioner as to what evidence could have been revealed by further investigation.’”)

 (quoting Aldrich v. Wainwright, 777 F.2d 630, 636 (11th Cir. 1985)).

               Sub-claim B

        Rosa asserts that trial counsel was ineffective for not arguing during closing argument

 that the police’s failure to compare DNA from Whitely and Flis with DNA from the victim’s

 fingernail supported reasonable doubt. (Doc. 1 at 12) The post-conviction court denied the

 claim as follows (Doc. 15, Ex. 13 at 311–12) (state court record citations omitted):

               Defendant also alleges . . . that counsel failed to point out
               during trial that the State had failed to compare the DNA of
               Kevin Whitely and Fabian Flis with the DNA found on the
               victim’s fingernails, as counsel had advised Defendant he

                                              29
Case 8:17-cv-02474-MSS-TGW Document 19 Filed 02/08/21 Page 30 of 39 PageID 200




              would do. At the hearing, [trial counsel] testified that he
              intended to argue this issue during closing, but he did not. [Trial
              counsel] testified that he did not think it made a difference in
              the trial. After considering Defendant’s motion and the record,
              the Court finds that based on the evidence presented at trial,
              there is not a reasonable probability that the outcome of the
              proceedings would have been different had counsel made this
              argument. As such, Defendant is not entitled to relief on this
              claim.

       At the post-conviction hearing, trial counsel testified as follows (Doc. 15, Ex. 13 at

 259–69):

              [Prosecutor:]         Was it your intent to make an argument to
                                    the jury that the state should have — the
                                    state’s failure to submit the DNA of Mr.
                                    Flis and Mr. Whitely to comparison to
                                    this fingernail sample was a basis for
                                    potential reasonable doubt.

              [Trial counsel:]      Yes, it was.

              [Prosecutor:]         Did you do so?

              [Trial counsel:]      I did not.

              [Prosecutor:]         Any reason that you can explain?

              [Trial counsel:]      First of all, did I feel it was a feature of the
                                    trial? One hundred percent not. Did I feel
                                    like a competent prosecutor would not be
                                    able in closing to suggest a number of
                                    reasons why it shouldn’t be something
                                    that should be heavily considered by a
                                    jury? Yes, I did.

                                    But in my normal, you know, course of
                                    trial of a case, I’m going to try to bring to
                                    the jury’s attention every possible thing
                                    that I can that can create doubt, and it was
                                    my intention to say, hey, look, we have a
                                    sample here from a couple of individuals.
                                    There is evidence potentially that this
                                    could have been a crime committed by
                                    more than one person. Why didn’t they do

                                                 30
Case 8:17-cv-02474-MSS-TGW Document 19 Filed 02/08/21 Page 31 of 39 PageID 201




                                that? It would have been something else
                                for the jury to consider.

                                Now, could I have followed up with, why
                                in particular that would have been critical
                                for them to do? No, I could not, but in the
                                heat of a —

             [Prosecutor:]      What do you mean by that?

             [Trial counsel:]   Well, you know, in my mind, in the long
                                run, it’s not just sufficient to say they
                                didn’t do it. It’s sufficient to tie in what
                                would have happened had they done it or
                                what other evidence existed that would
                                suggest that those boys were out there and
                                would have had the opportunity to do this,
                                and in my pretrial preparation, which was
                                pretty exhaustive, I couldn’t find one
                                scintilla of evidence that would indicate
                                that they would have been out there at that
                                time.

             [Prosecutor:]      At the time of the murder?

             [Trial counsel:]   Correct. I wouldn’t call it alibis because
                                they weren’t suspect[s], but the stories
                                matched the people they were around that
                                I deposed that ended up not being
                                witnesses in the trial; but I deposed them,
                                corroborated where they were. . . .

             [Prosecutor:]      Was it your view or opinion of the
                                evidence that the state’s failure to have the
                                DNA samples of Mr. Flis and [Mr.]
                                Whitely tested by Cellmark and FDLE
                                would have, in your view or estimation,
                                created reasonable doubt?

             [Trial counsel:]   I would have loved to have it in my bag of
                                tricks. I would have loved to have been
                                able to argue it briefly along with
                                everything else. It was my intent to do so,
                                but in a two hour and some odd closing
                                argument, I didn’t say it. Do I feel, after
                                the trial, do I feel today that had I made

                                          31
Case 8:17-cv-02474-MSS-TGW Document 19 Filed 02/08/21 Page 32 of 39 PageID 202




                                    that mention as I intended to do, would it
                                    have changed the course of the trial?
                                    Unfortunately, because I wanted a
                                    positive verdict, unfortunately, no, I don’t
                                    think that it would have made any
                                    significant difference.

        The outcome at trial would not have changed. A match between DNA from the

 fingernail and DNA from Whitely or Flis would not have shown that either committed the

 murder. The DNA from the fingernail was not from fingernail scrapings; the DNA was from

 a swab of the top and bottom of fingernail clippings. (Doc. 15, Ex. 1, Trial Transcript at

 759) While a match could have shown that the victim scratched Whitely or Flis to defend

 himself, a match could also have shown that Whitely or Flis may have only touched the top

 of the fingernail. For example, Whitely testified that he tried to carry Tomlinson’s body out

 of the woods after the murder. (Id. at 336) The prosecutor could have explained that a match

 with DNA from Whitely resulted from this physical contact.

        Also, comparing DNA from the fingernail with DNA from Whitely or Flis with

 DNA testing would not have been conclusive. The DNA analyst testified that the foreign

 profile in the mixture of the DNA from the fingernail was too weak for STR testing. (Doc.

 15, Ex. 1, Trial Transcript at 759–61) The analyst instead used YSTR testing. (Id. at

 765–66) At most, the analyst could have opined that either Whitely and Flis or their male

 relatives could not be “excluded” from the DNA sample. (Id. at 811–12, 817) The analyst

 could not have opined that either male was “included” in the sample. (Id. at 817) During

 closing argument, trial counsel argued that YSTR testing was scientifically unreliable. Trial

 counsel would have contradicted himself by further arguing that the police’s failure to use

 YSTR testing to compare DNA from the fingernail with DNA from Whitely and Flis

 supported reasonable doubt.

                                              32
Case 8:17-cv-02474-MSS-TGW Document 19 Filed 02/08/21 Page 33 of 39 PageID 203




        Lastly, trial counsel could not have pointed to any other evidence that tended to

 prove that Whitely and Flis committed the murder. Trial counsel investigated and did not

 find any evidence to corroborate the theory. During closing argument, trial counsel pointed

 to other evidence — or lack of evidence — that supported reasonable doubt. Trial counsel

 argued: (1) the prosecution failed to prove a motive; (2) Rosa did not flee the scene and

 instead sought help; (3) Rosa did not have any injuries consistent with the manual

 strangulation of an individual who was conscious and would have fought for his life; (4) the

 blood was from Rosa’s contact with Tomlinson while rendering aid; (5) testing of the DNA

 from the fingernail was scientifically unreliable. (Doc. 15, Ex. 1, Trial Transcript at 1088–

 89, 1103–04, 1109–10, 1127–30, 1134–35) Additional argument about the police’s failure to

 use YSTR testing to compare DNA from the fingernail with DNA from Whitely and Flis

 would not have changed the outcome at trial.

        Consequently, Rosa did not show prejudice and the state court did not unreasonably

 apply Strickland. Strickland, 466 U.S. at 694. Yarborough v. Gentry, 540 U.S. 1, 7 (2003)

 (“Even if some of the arguments would unquestionably have supported the defense, it does

 not follow that counsel was incompetent for failing to include them. Focusing on a small

 number of key points may be more persuasive than a shotgun approach.”); Dell v. United

 States, 710 F.3d 1267, 1282 (11th Cir. 2013) (“[I]t is quite difficult to establish that the

 omission of any particular argument resulted in ineffective assistance, although such a

 showing is possible if the argument or arguments neglected were stronger than the ones

 counsel actually offered.”); Dill v. Allen, 488 F.3d 1344, 1357 (11th Cir. 2007) (“[O]ur circuit

 maintains that constitutionally sufficient assistance of counsel does not require presenting

 an alternative — not to mention unavailing or inconsistent — theory of the case.”).


                                               33
Case 8:17-cv-02474-MSS-TGW Document 19 Filed 02/08/21 Page 34 of 39 PageID 204




          Failure to Object Claim

          An analyst testified that YSTR DNA testing of the victim’s fingernails could not

 exclude either Rosa or his male relatives as contributors. (Doc. 1 at 13) Rosa asserts that

 trial counsel was ineffective for not objecting to the admission of these results because no

 state court had ruled that YSTR DNA testing was scientifically reliable. (Doc. 1 at 13)

          The Respondent asserts that this claim is unexhausted and procedurally barred.

 (Doc. 13 at 34–35) Rosa did not raise the claim in his post-conviction motion (Doc. 15, Ex.

 9) but raised the claim in his brief on appeal. (Doc. 15, Ex. 14) Because the State of Florida

 did not assert on appeal that the issue was unpreserved and instead addressed the merits

 (Doc. 15, Ex. 15 at 19–22), Rosa is entitled to review of the claim on the merits on federal

 habeas. Bennett v. Fortner, 863 F.2d 804, 807 (11th Cir. 1989) (“The state’s attorney may

 have briefed only the procedural default issue; he may have briefed only the merits; or he

 may have briefed both issues. . . . [O]nly when the state’s attorney briefs the merits alone

 should the federal court also reach the merits.”) (citing Martinez v. Harris, 675 F.2d 51, 54

 (2d Cir. 1982)). The state appellate court’s unexplained decision is an adjudication on the

 merits and Rosa must show no reasonable basis for the denial of the claim. Richter, 562 U.S.

 at 98.

          A forensic analyst testified that she supervised YSTR DNA testing at a laboratory

 accredited by several national organizations. (Doc. 15, Ex. 1, Trial Transcript at 805–06)

 She was a member of a national YSTR DNA database consortium that had the goal to

 develop a larger global database. (Id. at 806–07) She also published articles in a scientific

 journal and presented material about DNA testing at national and international symposia.




                                              34
Case 8:17-cv-02474-MSS-TGW Document 19 Filed 02/08/21 Page 35 of 39 PageID 205




 (Id. at 807) Trial counsel neither asked the analyst about the reliability of YSTR DNA testing

 nor objected to her qualifications as an expert. (Id. at 807)

         Even though a Florida appellate court has not concluded that YSTR DNA testing is

 scientifically reliable, 3 Lemour v. State, 802 So. 2d 402, 406 (Fla. 3d DCA 2001), holds that

 STR testing is scientifically reliable, and the analyst testified that YSTR testing is based on

 the same science as STR testing. (Doc. 15, Ex. 1, Trial Transcript at 815) Also, Hodges v.

 State, 55 So. 3d 515, 541–42 (Fla. 2010), relies on the results from YSTR DNA testing to

 conclude that the prosecution presented competent, substantial evidence to prove a crime.

 Before Rosa’s trial, other jurisdictions had concluded that YSTR DNA testing is

 scientifically reliable. Curtis v. State, 205 S.W.3d 656, 661 (Tex. App. 2006); Shabazz v. State,

 592 S.E.2d 876, 879 (Ga. App. 2004). Because an objection would not have succeeded, trial

 counsel was not ineffective. Meders, 911 F.3d at 1354 (“It is not ineffective assistance of

 counsel to fail to make an objection that is not due to be sustained.”).

         Even if trial counsel deficiently performed by not objecting, Rosa cannot show

 prejudice. During closing argument, trial counsel explained why the results based on YSTR

 DNA testing were scientifically unreliable (Doc. 15, Ex. 1, Trial Transcript at 1109–14):

                 [Trial counsel:]         And, ladies and gentleman, ask yourself if
                                          Stephen Tomlinson was struggling and
                                          fighting for his life? And we’re not talking
                                          about being shot in the head or stabbed in
                                          the heart or beat over the back of the head
                                          with a bat. We know it was a dynamic


         3
           At the time of Rosa’s trial, a Florida court applied the test under Frye v. United States, 293 F.
 1013 (D.C. Cir. 1923) for expert testimony. DeLisle v. Crane Co., 258 So. 3d 1219, 1227 (Fla. 2018)
 (“Following our repeated affirmations of the Frye rule, in 2013 the Legislature amended section 90.702
 to incorporate Daubert in the Florida Rules of Evidence.”). Under Frye, a proponent of the expert
 testimony must prove general acceptance of both the underlying scientific principle and the testing
 procedure used to apply the principle to the facts of the case. Yisrael v. State, 827 So. 2d 1113, 1114
 (Fla. 4th DCA 2002).

                                                     35
Case 8:17-cv-02474-MSS-TGW Document 19 Filed 02/08/21 Page 36 of 39 PageID 206




                              situation as set forth by numerous
                              different people.

                              Why was there no DNA on Stephen
                              Tomlinson’s hands and fingers. Now, I
                              stepped away a little bit from the
                              clippings, but now I’m talking about his
                              hands and fingers. The one and most
                              probable source of everything that he
                              could do to stay alive rests in his hands
                              and arms.

                              Now, I don’t want to limit the possibility
                              of his feet and legs, but certainly that is the
                              most common means of defending
                              yourself, especially in a situation like this.
                              Whether it be from behind, whether it be
                              from — from, you know, from here,
                              whether it be in any situation, why is there
                              no DNA on his hands and fingers?

                              DNA is some spectacular stuff. I don’t
                              think we can rise and fall with it as I
                              believe I’m proving to you and will
                              continue to show you based on the
                              evidence. But the bottom line is it’s some
                              powerful stuff. Why wouldn’t Josh Rosa’s
                              DNA be on the victim’s primary means to
                              defend himself or to create any viewable,
                              credible injuries on Joshua Rosa?

                              Again, he wasn’t knocked unconscious,
                              wasn’t stabbed in a vital organ. He wasn’t
                              shot. So Cassie Johnson does her testing,
                              and what Cassie Johnson tells us is that
                              when you do YSTR, you’re going to have
                              17 markers, 17 different places where they
                              look. Okay.

                              And what she tells you is that she got
                              information consistent with Stephen
                              Tomlinson at those markers and she only
                              got information that can exclude Joshua
                              Rosa at three of the 17 markers. And this
                              is DNA, people. We’re not talking about


                                        36
Case 8:17-cv-02474-MSS-TGW Document 19 Filed 02/08/21 Page 37 of 39 PageID 207




                              three mini vans. We’re not talking about
                              three tractor trailers.

                              We’re talking about three areas of DNA
                              out of 17. And I anticipate the state’s
                              going to tell you, well, if there were more,
                              you know, if there was more DNA, there
                              might be, you know, more places and we
                              had limited quantities. Well, we had what
                              we had and they tested what they had.
                              And you know what the result was?

                              The result was very simply that the way
                              this works is that you have several
                              populations and several ethnic groups,
                              and those ethnic groups are set forth in a
                              database and you put that sample in and
                              you punch a number and it’s going to give
                              you a number based on that particular
                              ethnic group.

                              But what it doesn’t tell you, what science
                              doesn’t tell you unless you ask is that it
                              doesn’t tell you what the ethnic group is of
                              the contributor. Okay. So the bottom line
                              is you heard Cassie Johnson say that
                              essentially all this does is not exclude Josh
                              Rosa of being a person that could have
                              contributed to that sample.

                              But what makes that even more startling
                              as you consider it in your deliberations is
                              look at the report. And I — you know, we
                              talked about the report. The report is
                              essentially that if you were the contributor
                              to this sample under Stephen Tomlinson’s
                              fingernails and you weren’t Josh Rosa,
                              you were an African American, if you
                              were an African American, it would be
                              one in five.

                              So every one in five African Americans as
                              it relates to that database would have
                              similar DNA pattern and wouldn’t be
                              excluded. If you were a Caucasian and
                              you happen to be the contributor to that

                                        37
Case 8:17-cv-02474-MSS-TGW Document 19 Filed 02/08/21 Page 38 of 39 PageID 208




                              DNA sample, then it would be one in 20.
                              And I don’t know.

                              Not in jest, but certainly out of curiosity, I
                              asked Ms. Johnson, you know, how many
                              African Americans did you pass since you
                              got out of the car? Because more than
                              likely, she would have passed enough to
                              where one of them could have been the
                              contributor to this unknown sample.

                              And as it relates to Hispanics, it would be
                              one in 12. So if there were 12 Hispanics
                              sitting in this box, one of them could also
                              have the same potential profile as the
                              person that left that DNA under or on
                              Stephen Tomlinson’s clippings. And
                              Cassie Johnson, I believe, showed us the
                              very reason why we should be so
                              concerned about scientific evidence.

                              Because if you know what you’re doing,
                              you can’t be blinded by the light. You
                              can’t be blinded by the light and blinded
                              by the numbers. So don’t be blinded. This
                              is not Joshua Rosa’s DNA on that
                              fingernail clipping. It’s no more Joshua
                              Rosa’s DNA on that fingernail clipping
                              than every 12th Hispanic that you will
                              pass when you leave this courtroom.

                              Cassie Johnson used the word Joshua
                              Rosa can’t be excluded so many times that
                              I stopped writing it down on my paper. I
                              just stopped. I said how many times can
                              you say somebody can’t be excluded. But
                              you know what? This is not C.S.I. This is
                              not Law and Order and it’s everyday
                              interaction between people that know
                              each other.

                              And do you know what can’t exclude —
                              can’t be excluded is? That’s reasonable
                              doubt. That’s what he can’t be excluded
                              means. I couldn’t have put it, as it relates
                              to that evidence, any better. If you can’t be

                                        38
Case 8:17-cv-02474-MSS-TGW Document 19 Filed 02/08/21 Page 39 of 39 PageID 209




                                    excluded, then you have reasonable
                                    doubt. Paulina Berdos — and I just harken
                                    back to her for a minute — said DNA
                                    gives value and weight to evidence. And
                                    you need to look closely at what this DNA
                                    evidence really gives you in terms of value
                                    and in terms of weight.

        The analyst’s highly speculative testimony did not directly inculpate Rosa, and trial

 counsel relied on that speculative testimony to argue reasonable doubt. Other more

 compelling evidence including blood on Rosa’s hands, shoe, pant leg, and white gloves,

 Tomlinson’s DNA in that blood, and fresh scratches on Rosa’s armpit, forearm, and bicep

 proved Rosa’s guilt. Even if an objection to the analyst’s testimony would have succeeded,

 the outcome at trial would not have changed and the state court did not unreasonably deny

 the claim. Ground Four is denied. Strickland, 466 U.S. at 694.

        Accordingly, it is ORDERED that Rosa’s petition (Doc. 1) is DENIED. The

 CLERK is directed to enter judgment against Rosa and CLOSE this case.

                     CERTIFICATE OF APPEALABILITY
                                  AND
              LEAVE TO PROCEED IN FORMA PAUPERIS ON APPEAL

        Rosa does not make a “substantial showing of the denial of a constitutional right.”

 28 U.S.C. § 2253(c)(2). For a claim denied on procedural grounds, Rosa does not show that

 reasonable jurists would find debatable both the merits of the underlying claims and the

 procedural issues. Slack v. McDaniel, 529 U.S. 473, 478 (2000). Consequently, a certificate

 of appealability and leave to appeal in forma pauperis are DENIED. Rosa must obtain

 permission from the court of appeals to appeal in forma pauperis.

        DONE AND ORDERED in Tampa, Florida on February 8, 2021.




                                              39
